DETAILED ACTION
	Claims 10-15 are present. 
	All objections and rejections are withdrawn unless restated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
An “analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.”  MPEP 2164.01.  “A conclusion of lack of enablement means that . . . the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention [i.e. commensurate scope] without undue experimentation.”  In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); MPEP 2164.01.
	In In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988), several factors implicated in determination of whether a disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” are identified.  These factors include, but are not limited to:
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  No single factor is independently determinative of enablement; rather “[i]t is improper to conclude that a disclosure is not enabling based on an analysis of only one of the above factors while ignoring one or more of the others.”  MPEP 2164.01.  Likewise, all factors may not be relevant to the enablement analysis of any individual claim.
“According to In re Bowen, 492 F.2d 859, 862-63, 181 USPQ 48, 51 (CCPA 1974), the minimal requirement is for the examiner to give reasons explaining the uncertainty of the enablement. This standard is applicable even when there is no evidence in the record of operability without undue experimentation beyond the disclosed embodiments.” See also In re Brana, 51 F.3d 1560, 1566, 34 USPQ2d 1436, 1441 (Fed. Cir. 1995); MPEP 2164.04.
Claim 14 recites a specific strain identified as “MBEL-HCC-C-13PDO1.”  Since the strain is essential to the claimed invention, the strain must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  
The specification, paras. [89]-[91], [109] and [111] describes:
“A recombinant strain library having the glpFKD gene introduced  therein  was constructed by  introducing the pCSglpFKD vector, constructed in Example 1-1, into a wild- type Corynebacterium glutamicum ATCC13032 strain, and flask culture was performed using glycerol as a carbon source in order  to confirm cell growth  resulting from glycerol degradation.”
“First, the recombinant strain library having the glpFKD gene introduced therein was inoculated into a test tube containing 10 mL of BHIS medium (37g/L Brain Heart Infusion (BHI) and 91 g/L sorbitol) and pre-cultured at 30*C for 16 hours. Then, 1 mL of the pre-culture was inoculated and cultured in 25 mL of a CGXII medium (Table 2) in a 250- mL baffle flask. The initial glycerol concentration of the medium was set to 10 g/L, 20 g/L and 40 g/L, and flask culture was performed in triplicate for 48 hours.”
“As a result, as shown in FIG. 3, all of the strains in the recombinant strain library had a very long lag phase. Among  the   strains  cultured   at  an   initial  glycerol concentration of 20 g/L, the WSG201 strain showing the fastest cell growth was selected. To increase the glycerol uptake  rate  of  the   selected  WSG201  strain, Adaptive Laboratory Evolution (ALE) was performed.”
 “Each of the six constructed recombinant vectors (pEK- dgyE, pEK-dgyK, pEK-dgdk, pEK-pduyE, pEK-pduyK and pEK-pdudK) was introduced    into  the  recombinant   strain  (showing  a significantly decreased lag phase and enhanced cell growth at an initial glycerol concentration of 40 g/L through ALE) obtained in Example 1-2 [i.e. the WSG201 strain], and then selection was performed in BHIS flat medium (37g/L Brain Heart Infusion (BHI), 91 g/L sorbitol, and    15 g/L   agar)  supplemented   with  25 pg/L kanamycin.
“As a result, as shown in FIG. 14, it was confirmed that the recombinant strain having the pEK-pduyE vector introduced therein produced the highest amount of 1,3-PDO using glycerol as a single carbon source. The corresponding strain was named MBEL-HCC-C-13PDO1.”
As such, the specification is understood as describing that recited strain “MBEL-HCC-C-13PDO1” is formed from a progenitor “WSG201” strain that was identified from a library.  Specifically, the strain Corynebacterium glutamicum ATCC13032 was transformed with pCSglpFKD and a “library” was constructed therefrom wherein each member of the library is different with respect to at least lag phase properties as shown in Fig. 3.  The specification does not appear to describe the details of how this library is formed.  Regardless, the specific strain WSG201 from which the recited strain “MBEL-HCC-C-13PDO1” is produced cannot be reproducibly obtained by following any guidance provided in the specification.  That is, the specification describes that when strain Corynebacterium glutamicum ATCC13032 was transformed with pCSglpFKD, a “library” of plural, different strains is produced with different lag times such that if such transformation is repeated the specific strain described as WSG201 from which the recited strain “MBEL-HCC-C-13PDO1” is produced cannot be reliably reproduced.
As such, the strain “MBEL-HCC-C-13PDO1” recited in claim 14 is not obtainable by a repeatable method set forth in the specification or otherwise available to the public.  That is, in the absence of a means to obtain the recited strain “MBEL-HCC-C-13PDO1” by a repeatable method, all of the Wands factors outlined above weigh against enablement since the nature of the invention, the state of the prior art and ordinary skill level, unpredictability of creation of creation of diverse strains by transformation with vector pCSglpFKD, no description or working examples in the specification that allow for the recreation of strain WSG201 or MBEL-HCC-C-13PDO1 and the resulting unlimited quantity of experimentation required to recreate strains WSG201 or MBEL-HCC-C-13PDO (wherein there is further no objective means to determine if the specific strains WSG201 or MBEL-HCC-C-13PDO1 have been recreated) answer the Wands factors as against enablement.
 The enablement requirements of 35 U.S.C. 112 may be satisfied by a deposit of the claimed strain.  Accordingly, it is deemed that a deposit of the strain should have been made in accordance with 37 CFR 1.801-1.809.
If a deposit has been made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants, or a statement by an attorney of record over his or her signature and registration number, stating that the specific strain has been deposited under the Budapest Treaty and that the strain will be available to the public under the conditions specified in 37 CFR 1.808, would satisfy the deposit requirement made herein.
If the deposit has not been made under the Budapest treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809, applicants may provide assurance or compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:
1. during the pendency of this application , access to the invention will be afforded to the Commissioner upon request;
2. upon granting of the patent the strain will be available to the public under the conditions specified in 37 CFR 1.808;
3. the deposit will be maintained in a public repository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer; and
4. the deposit will be replaced if it should ever become inviable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (Cofactor recycling for coproduction of 1,3-propanediol and glutamate by metabolically engineered Corynebacterium glutamicum, Scientific Reports 7 (2017): 42246) (see IDS) further in view of Rittmann et al. (Engineering of a Glycerol Utilization Pathway for Amino Acid Production by Corynebacterium glutamicum, Appl. Environ. Microbiol. 74 (2008): 6216-22) (see IDS 07/16/20) and Cho et al. (U.S. 2010/0129884 A1) (previously cited).
Huang et al., abstract, teach:
Production of 1,3-propanediol (1,3-PDO) from glycerol is a promising route toward glycerol biorefinery. However, the yield of 1,3-PDO is limited due to the requirement of NADH regeneration via glycerol oxidation process, which generates large amounts of undesired byproducts. Glutamate fermentation by Corynebacterium glutamicum is an important oxidation process generating excess NADH. In this study, we proposed a novel strategy to couple the process of 1,3-PDO synthesis with glutamate production for cofactor regeneration. With the optimization of 1,3-PDO synthesis route, C. glutamicum can efficiently convert glycerol into 1,3-PDO with the yield of ~ 1.0 mol/mol glycerol. Co-production of 1,3-PDO and glutamate was also achieved which increased the yield of glutamate by 18% as compared to the control. Since 1,3-PDO and glutamate can be easily separated in downstream process, this study provides a potential green route for coupled production of 1,3-PDO and glutamate to enhance the economic viability of biorefinery process.
Huang et al., Table 1, teach several C. glutamicum strains and plasmids used to make such strains including:
Strain PY03 MB001/pEC-yqhD-glpF-H36-pduCDEGH
Plasmid pEC-yqhD-H36-pduCDEGH pEC-yqhD-pduCDEGH with the insertion of H36 promoter in front of pduCDEGH
Plasmid pEC-yqhD-glpF-H36-pduCDEGH pEC-yqhD-H36-pduCDEGH with the insertion of glpF gene between yqhD and H36
	“There is no glycerol assimilation pathway in C. glutamicum.” “To efficiently produce 1,3-PDO, we first started by heterologous expression of 1,3-PDO synthesis pathway in C. glutamicum MB001. The pduCDEGH gene from K. pneumoniae, encoding diol dehydratase [i.e. glycerol dehydratase] and its activator [i.e. glycerol reactivase], was co-expressed with dhaT gene encoding 1,3-PDO dehydrogenase [i.e. 1,3-propanediol oxidoreductase] in plasmid pEC-K18mob2 under the control of constitutive lac promoter. The recombinant strain PT01 still cannot utilize glycerol as carbon source, indicating that there is no active glycerol oxidation pathway in C. glutamicum. When cultured in LPG2 medium using glucose and glycerol as co-substrates, strain PT01 can grow and simultaneously utilize glucose and glycerol (Fig. 2). 16.2 g/L of 1,3-PDO was produced from 20.3 g/L of glycerol, with the yield of ~1.0 mol PDO/mol glycerol, suggesting that almost all of glycerol is converted into 1,3-PDO. This was consistent with the reported that C. glutamicum cannot oxidize glycerol due to the extremely low activity of glycerol kinase and glycerol 3-phosphate dehydrogenase. Therefore, glucose catabolism is utilized for cell growth and regeneration of NADH for 1,3-PDO production. Glucose is mainly converted into CO2 via TCA cycle under aerobic condition in LPG2 medium. Besides CO2, accumulation of acetate (~5.7 g/L) were also observed during the fermentation (Fig. 2).”  Huang et al., bridging pages 2-3.
	To improve the production rate of 1,3-PDO, we attempted to further optimize 1,3-PDO synthesis
pathway. 1,3-PDO dehydrogenase is the terminal enzyme of 1,3-PDO synthesis pathway which catalyzes the reduction of 3-HPA. There are two enzymes which have been reported to be able to catalyze this reaction: the NADH-dependent alcohol dehydrogenase encoded by dhaT gene and NADPH-dependent alcohol dehydrogenase encoded by yqhD gene [i.e. 1,3-propanediol oxidoreductase]. We substituted the dhaT gene in the plasmid of pEC-dhaT-pdu by the yqhD gene [i.e. 1,3-PDO oxidoreductase], constructing the recombinant plasmid of pEC-yqhD-pdu,” Huang et al., page 3.  “Since glycerol dehydratase controls the entry of glycerol into 1,3-PDO synthesis pathway, we attempted to enhance the activity of glycerol dehydratase by inserting a strong promoter H36 in front of pduCDEGH (plasmid pEC-yqhD-H36-pdu, Supplementary Table 2). The activity of glycerol dehydratase of the resulting strain PY02 was increased by ~13 fold as compared to strain PY01.” Huang et al., page 3.  “The glycerol facilitator encoded by glpF gene of E. coli is a transporter of glycerol which has been previously implemented in C. glutamicum to improve the assimilation of glycerol. To examine its effect for 1,3-PDO production, the glpF gene was inserted into plasmid pEC-yqhD-H36-pdu, giving plasmid pEC-yqhD-glpF-H36-pdu (Supplementary Table 2).” Huang et al., page 3.
	“Glucose, glycerol, 1,3-PDO and other organic acids were quantified by using High performance
liquid chromatography (HPLC),” which is within the broadest reasonable interpretation of collecting the produced 1,3-PDO. Huang et al., page 8.  Further, as far as Huang et al., page 1, explain that “1,3-Propanediol (1,3-PDO) is an important platform chemical which is used in a wide range of areas, including the textile industry, solvent, food, lubricants, and medicine,” it is clear that any produced 1,3-PDO is to be collected as a valuable and useful product for such applications.
	The above is a direct disclosure of Huang et al. of a mutant microorganism being Clostridium glutamicum in which a glycerol facilitator-encoding gene glpF, a glycerol dehydratase- encoding gene, a glycerol reactivase-encoding gene (i.e. pduCDEGH encodes glycerol dehydratase and glycerol reactivase) and a 1,3-propanediol oxidoreductase-encoding gene yqhD are introduced into a microorganism incapable of using glycerol as a single carbon source and which has an ability to produce 1,3-propanediol from a carbon source comprising glycerol, and colleting the produced 1,3-PDO.  
	The culturing taught by Huang et al. is performed in “LPG2 medium using glucose and glycerol as co-substrates, strain PT01 can grow and simultaneously utilize glucose and glycerol (Fig. 2).” Huang et al., page 3.  “The modified LPG2 medium consists (per liter): 80 g glucose, 10–50 g glycerol,” such that Huang et al. teach culturing is carried out in a glycerol- and glucose-containing medium, thereby producing 1,3-PDO.  Huang et al., page 8.  Further, Huang et al. expressly teach that production of 1,3-PDO from glycerol is desirable since “[t]he excess of crude glycerol produced in the biofuel industry is leading to a dramatic decrease in glycerol price, making it a waste with a disposal cost for many biodiesel plants. Production of 1,3-PDO from cheap and abundant crude glycerol is becoming economically competitive to glucose-based process.” Huang et al., page 1.
	However, Huang et al. do not teach the further introduction of a glycerol kinase-encoding gene glpK and a glycerol-3-phosphate dehydrogenase-encoding gene glpD (i.e. catalyzing the oxidation of glycerol-3-phosphate (Gly-3P) to dihydroxyacetone-3-phosphate (DHAP)). 
Huang et al., page 3, teach that “1,3-PDO was produced from 20.3 g/L of glycerol, with the yield of ~1.0 mol PDO/mol glycerol, suggesting that almost all of glycerol is converted into 1,3-PDO. This was consistent with the reported that C. glutamicum cannot oxidize glycerol due to the extremely low activity of glycerol kinase and glycerol 3-phosphate dehydrogenase. Therefore, glucose catabolism is utilized for cell growth and regeneration of NADH for 1,3-PDO production.”
That is, C. glutamicum as described by Huang et al. requires glucose for cell growth and can only use glycerol for production of 1,3-PDO.
Rittmann et al., abstract, teach:
The amino acid-producing organism Corynebacterium glutamicum cannot utilize glycerol, a stoichiometric by-product of biodiesel production. By heterologous expression of Escherichia coli glycerol utilization genes, C. glutamicum was engineered to grow on glycerol. While expression of the E. coli genes for glycerol kinase (glpK) and glycerol 3-phosphate dehydrogenase (glpD) was sufficient for growth on glycerol as the sole carbon and energy source, additional expression of the aquaglyceroporin gene glpF from E. coli increased growth rate and biomass formation. Glutamate production from glycerol was enabled by plasmid-borne expression of E. coli glpF, glpK, and glpD in C. glutamicum wild type. In addition, a lysine-producing C. glutamicum strain expressing E. coli glpF, glpK, and glpD was able to produce lysine from glycerol as the sole carbon substrate as well as from glycerol-glucose mixtures. 
“Growth experiments with these recombinant C. glutamicum strains were performed with either 55 mM glucose or 110 mM glycerol as the sole carbon source. While all strains grew at similar rates and to similar final optical densities on glucose minimal medium (data not shown), only C. glutamicum WT(pVWEx1-glpKD) and WT(pVWEx1-glpFKD) grew on glycerol as the sole carbon source (Table 2; Fig. 1A). Thus, heterologous expression of the E. coli genes for glycerol kinase and glycerol 3-phosphate dehydrogenase was sufficient to establish glycerol utilization by C. glutamicum.” Rittmann et al., page 6218, right col. 
Fig. 1B of Rittmann et al. shows that C. glutamicum expressing glpFKD (closed circle) grows significantly faster and to higher density (as measured by OD600) than a control strain not expressing glpFKD (small circle) in a minimal media containing 110 mM glycerol and 55 mM glucose. Further, a comparison of Fig. 1B or Rittmann et al. shows hat C. glutamicum expressing glpFKD (closed circle) grows significantly faster and to higher density (as measured by OD600) in a media containing glycerol and glucose as compared to 110 mM glycerol only as shown in Fig. 1A.  110 mM glycerol is 10.13 g/L based on a molecular weight of 92.09 g/mol for glycerol, and 55 mM glucose is 9.9 g/L based on a molecular weight of 180.156 g/mol for glucose.
“[B]iodiesel production by transesterification of plant seed oil with methanol yields glycerol as the main by-product (10% by weight), crude glycerol may be treated as a waste product with a disposal cost attributed to it.” Rittmann et al., page 6216, left col.  That is, Rittmann et al. teach that glycerol is a waste product.
Similar to Rittmann et al., Cho et al., abstract, also teach that “Corynebacteria introduced with the foreign gene glpDFK facilitating the use of glycerol and accumulating industrially useful amino acids in the culture medium.”  
“Minimal mediums were supplemented with different carbon sources, 12 g/L of glucose; 12 g/L of glycerol; 6 g/L of each glucose and glycerol, to compare glycerol availability. And the results are shown in FIG. 1.” Cho et al., para. [0052].
“The present invention also provides a mutant originated from Corynebacteria using glycerol either alone as a carbon source or together with other carbon sources.” “The strain used in this invention can be growth consuming glycerol and glucose simultaneously to use glycerol effectively. When glucose and glycerol are given simultaneously as a carbon source, the wild type E. coli uses glucose exclusively, and after consuming all the glucose the wild type E. coli uses glycerol, which is so called ‘diauxy’. Thus, when a complex carbon source containing glycerol is supplied, fermentation efficiency is reduced. To overcome the above problem, the present inventors investigated the possibility of simultaneous using of glucose and glycerol in the strain. And as a result, the inventors confirmed that glycerol and other carbon sources could be effectively used by the insertion of a foreign gene involved in the use of glycerol originated from Corynebacteria” Cho et al., paras. [0020]-[0022].
“To confirm whether it was possible not only to produce useful materials but also to stimulate the growth of Corynebacteria using glycerol, the expression vector pECCG117-cdi glpDFK-1 was introduced into Corynebacterium glutamicum SM5 (KFCC-11112).” Cho et al., para [0054].  As shown in Fig. 2 of Cho et al., the strains expressing glpDFK (DFK-1 and DFK-2) have higher growth rate in mixed glucose:glycerol media than the corresponding wild-type strain (ATCC13032).  Table 1 of Cho et al. shows highest production of fermentation product (glutamic acid) in a medium containing glucose and glycerol with a strain expressing glpDFK.
Cho et al., para. [0001], describe glycerol as a biproduct of biodiesel production.
Huang et al. do not teach the further introduction of a glycerol kinase-encoding gene glpK and a glycerol-3-phosphate dehydrogenase-encoding gene glpD (i.e. catalyzing the oxidation of glycerol-3-phosphate (Gly-3P) to dihydroxyacetone-3-phosphate (DHAP). However, at the time of filing an ordinarily skilled artisan would have been further motivated to modify the C. glutamicum strains taught by Huang et al. to produce 1,3-PDO to further express glpK and glpD genes encoding glycerol kinase and glycerol-3-phosphate dehydrogenase, respectively.
As discussed, Huang et al. teach the necessity of culturing the C. glutamicum strains taught therein in a media having a combination of glucose and glycerol for production of 1,3-PDO since such strains cannot utilize glycerol for cell growth.  However, 1,3-PDO is produced exclusively from glycerol such that glycerol must be present for culturing of the strains taught by Huang et al. in order for 1,3-PDO to be produced.
Rittmann et al. and Cho et al. both teach that expression of glpFKD (glpF already expressed in the strains taught by Huang et al.) allows for glycerol to be utilized for both 1) cell growth, and/or 2) production of desired fermentation product such as an amino acid.  Both Rittmann et al. and Cho et al. teach that culturing of a C. glutamicum strain expressing all of glpFKD is preferably cultured in a medium containing both glucose and glycerol for maximizing cell growth and product production as compared to at least a medium containing only glycerol as discussed in detail above. 
That is, all of Huang et al., Rittmann et al. and Cho et al. are directed towards culturing of C. glutamicum in a culture media that contains in part glycerol and glucose since glycerol is less expensive than glucose.  That is, all of Huang et al., Rittmann et al. and Cho et al. teach that glycerol is a byproduct of at least biodiesel production that has a disposal cost and is therefore would have been readily recognized by an ordinarily skilled artisan at the time of filing as a less inexpensive carbon source than glucose. 
As discussed, Huang et al. teach culturing the C. glutamicum strains taught therein in a media having a combination of glucose and glycerol for production of 1,3-PDO since such strains cannot utilize glycerol for cell growth.  However, both Huang et al. and Rittmann et al. teach that the further expression of glpD and glpK in addition to glpF allows for cell growth from glycerol that is a less expensive carbon source than glucose when a C. glutamicum strain is grown in a medium having a combination of glycerol and glucose (i.e. growth in a combination of glucose and glycerol is superior to growth in glycerol alone).  As such, at the time of filing an ordinarily skilled artisan would have been motivated to further modify the C. glutamicum strains taught by Huang et al. for production of 1,3-PDO from glycerol to be further transformed with glpK and glpD genes to achieve the benefit of increased cell growth when the resulting strain is grown on a medium containing combination of glycerol and glucose.  That is, Huang et al. teach the necessity of culturing the strains taught therein in a medium containing glycerol and glucose wherein glycerol is required for 1,3-PDO production and glucose is required for cell growth.  However, both Cho et al. and Rittmann et al. teach the growth of a C. glutamicum strain cultured in a combination of glucose and glycerol (as in Huang et al.) can be increased by transforming such strain with genes glpDFK to allow for cell growth from both the glycerol and glucose carbon sources and by extension replace at least part of glucose with glycerol that is otherwise a waste product.  Again, both Cho et al. and Rittmann et al. teach the growth of a C. glutamicum strain expressing genes glpDFK is improved with a media having a combination of glycerol and glucose rather than glycerol only.  As such, at the time of filing an ordinarily skilled artisan would have been motivated to modify the C. glutamicum strains taught by Huang et al. to further express glpD and glpK genes since both Cho et al. and Rittmann et al. teach an expectation of increasing the cell growth of a C. glutamicum strain cultured on combination of glycerol and glucose (as taught by Huang et al.) while also allowing for increased use of a less expensive carbon source in the form of glycerol in partial replacement of glucose.
Regarding claim 12, as discussed, Cho et al., Table 1, describe working embodiments of C. glutamicum expressing glpDFK grown in a medium containing 6 g/L each of glucose and glycerol.  Further, Rittmann et al. teach working embodiments of C. glutamicum expressing glpDFK grown in a medium containing 10.13 g/L glycerol and 9.9 g/L glucose (i.e. glycerol is in excess based on a weight ratio). “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." MPEP 2144.05(II)(A). 
As discussed, both Rittmann et al. and Cho et al. teach that growth of a C. glutamicum strain expressing glpDFK on a combination of glucose and glycerol is overall advantageous as compared to growth on glycerol only (growth is lower on glycerol only). Nevertheless, both Rittmann et al. and Cho et al. teach that C. glutamicum strain expressing glpDFK is able to utilize glycerol as a sole carbon source without glucose present.  See Rittmann et al., abstract.  As such, inclusion of a specific amount of glucose in the medium is optional to the basic functionality of such C. glutamicum strains expressing glpDFK to grow (as opposed to strains not expressing glpDFK that do not grow on glycerol). Since Rittmann et al. and Cho et el. teach that a minimum amount of glycerol is not strictly required, “it is not inventive to discover the optimum or workable ranges by routine experimentation” including minimum amounts of glucose that can be present to support growth of C. glutamicum strains expressing glpDFK. For example, the addition of a weight of glucose that is 10%-50% of the amount of glycerol present results in a ratio of glucose:glycerol of 1:2 to 1:9.  Again, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.”
Regarding claim 13, Huang et al. directly exemplifies “enhance[ment of] the activity of glycerol dehydratase by inserting a strong promoter H36 in front of pduCDEGH,” which is a description of overexpression of glycerol dehydratase and glycerol reactivase genes, as recited, by a strong promoter H36.  Regarding recitation of overexpression of glycerol kinase, glycerol-3-phosphate dehydrogenase, glycerol facilitator and 1,3-propanediol oxidoreductase yqhD encoding genes with a H36 strong promoter, as discussed Huang et al. directly teach the appropriateness of the use of a H36 promoter to overexpress heterologous genes in C. glutamicum.  Since Huang et al. teach the appropriateness of a H36 to express heterologous genes in C. glutamicum, at the time of filing it would have been obvious to express any heterologous gene suggested by the prior art to be expressed in C. glutamicum by a H36 promoter including any and all of the genes recited in claim 10 since Huang et al. teach that H36 promoter is an appropriate promoter for expressing such heterologous genes in C. glutamicum with a reasonable expectation of success.

Response to arguments
	Applicant argues:
    PNG
    media_image1.png
    104
    614
    media_image1.png
    Greyscale

	Huang et al., Cho et al. and Rittmann et al. all teach culturing C. glutamicum on a combination of glucose and glycerol. As discussed in the body of the rejection, Cho et al. and Rittmann et al. both teach that expression of glpFKD in C. glutamicum increases cell growth when cultured on a combination of glucose and glycerol, which is the motivation to combine set forth in the body of the rejection.  That is, as set forth in Rittmann et al., abstract, “C. glutamicum strain expressing E. coli glpF, glpK, and glpD was able to produce lysine from glycerol as the sole carbon substrate as well as from glycerol-glucose mixtures” wherein cell growth is superior in mixtures of glycerol and glucose.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652